           Case 1:19-cv-07008-VEC Document 19 Filed 01/30/20 Page 1 of 2

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 -----------------------------------------------------------------X        DATE FILED: 1/30/2020
 ENEDINO FRANCO BAUTISTA, individually and on
 behalf of others similarly situated,
                                                                       Case No. 19-cv-7008 (VEC)
                                    Plaintiff,

                   -against-
                                                                      [Proposed Form Of]
 20TH STREET PIZZA CORP (D/B/A LUNETTA),                              JUDGMENT
 KHALIL ABUALI, MIKE DOE, and KENNY DOE,

                               Defendants.
 ----------------------------------------------------------------X

                                                 JUDGMENT

        On January 29, 2020 Plaintiff filed a notice of acceptance of offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure;

       NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

        That the Plaintiff ENEDINO FRANCO BAUTISTA have judgment against Defendants

20TH STREET PIZZA CORP (D/B/A LUNETTA), KHALIL ABUALI, MIKE DOE, and

KENNY DOE, (collectively “Defendants”), jointly and severally, in the amount of $11,000,

(Eleven Thousand Dollars) which is inclusive of attorneys’ fees and costs.

        This judgment shall be in full satisfaction of all federal and state law claims or rights that

Plaintiff may have as to damages, or any other form of relief, arising out of the alleged acts or

omissions of the Defendants, in connection with the facts and circumstances that are the subject of

this action.

        This judgment is entered pursuant to Rule 68 of the Federal Rules of Civil Procedure, and

is not to be construed as an admission of liability by the Defendants, or any officer, employee or
         Case 1:19-cv-07008-VEC Document 19 Filed 01/30/20 Page 2 of 2



agent, either past or present of the Defendants; nor is it an admission that Plaintiff has suffered

any damages.

       This judgment will act to release and discharge the Defendants; their successors or

assigned, and all past and present officers, employees, representatives, attorneys and agents of the

Defendants, from any and all claims that were or could have been alleged by Plaintiff on behalf of

himself and all others similarly situated in the above-referenced action. This judgment will operate

to waive Plaintiff’s rights to any claim for interest on the amount of the judgment.

       Plaintiff agrees that the payment of $11,000 (eleven thousand dollars) on or before March

9, 2020 shall be a reasonable time for such payment.

Dated: ___, 2020

                                              _____________________________

                                                 HON. VALERIE E. CAPRONI

 The Clerk of Court is directed to
 enter the proposed judgment.
 SO ORDERED.



                                     1/30/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE




                                                 -2-
